—In a claim to recover damages for the appropriation of real property, the claimant appeals, on the ground of inadequacy, from a judgment of the Court of Claims (Patti, J.), dated July 23, 1999, which, after a nonjury trial, is in its favor and against the State of New York in the sum of $335,441.09.
Ordered that the judgment is affirmed, with costs.
The trial court’s determination of the value of the condemned parcel was within the range of the expert testimony (see, D’Angelo v State of New York, 253 AD2d 733). Thus, it was supported by the record. The trial court properly rejected the valuation of the claimant’s expert based upon a site allocation adjustment (see, Acme Theatres v State of New York, 26 NY2d 385). Florio, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.